Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al., - US 4,843,400, in view of Schmidt et al., - US 7,038,622.

Regarding Claim 1, Tsao et al., teach a planar array antenna comprising: a radiation section (Tsao – Fig. 7, 5) including a plurality of radiation conductors (Tsao – Fig. 7, 5 - plurality) and a first ground conductor layer (Tsao – Fig. 7, 9); and a power supply (Tsao – Fig. 7, 15) section including a plurality of strip conductors (Tsao – Fig. 7, 15 - plurality) and a second ground conductor layer (Tsao – Fig. 7, 19), wherein: the strip conductors (Tsao – Fig. 7, 15 - plurality) are arranged so as to correspond to the radiation conductors (Tsao – Fig. 7, 5 - plurality) between the first ground conductor layer (Tsao – Fig. 7, 9) and the second ground conductor layer (Tsao – Fig. 7, 19); and the first ground conductor layer (Tsao – Fig. 7, 9) is located between the radiation conductors (Tsao – Fig. 7, 5 - plurality) and the corresponding strip conductors (Tsao – Fig. 7, 15 - plurality), and includes a plurality of slots (Tsao – Fig. 7, 
Tsao et al., does not clearly disclose a groove or at least one aperture located between adjacent two of the slots.  
However, Schmidt et al., teach a multi-layer planar antenna array (Schmidt – Fig. 1, 100) having multiple grooves (Schmidt – Fig. 1, 14) or at least one aperture located between adjacent two of the slots (See Schmidt – Fig. 1 with apertures 14 between slots 20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the plurality of groves as taught by Schmidt et al., in the antenna arrangement of Tsao et al., in order to assure that the microwave energy cannot be radiated into the rest of the antenna or circuit ().

Regarding Claim 2, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 1, wherein the radiation conductors (Tsao – Fig. 7, 5 - plurality) and the strip conductors (Tsao – Fig. 7, 15 - plurality) are arranged two-dimensionally in a first direction and in a second direction perpendicular to the first direction (See Tsao – Fig. 7 with radiator-5 perpendicular to stripline-15).

Regarding Claim 3, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 2, wherein the first ground conductor layer (Tsao – Fig. 7, 9).
Tsao et al., does not clearly disclose a plurality of apertures, and the apertures are arranged in the first direction and in the second direction.  
However, Schmidt et al., teach a multi-layer planar antenna array (Schmidt – Fig. 1, 100) having a plurality of apertures (Schmidt – Fig. 1, 14), and the apertures are arranged in the first direction and in the second direction (See Schmidt – Fig. 1, 14).  
 Col. 1, lines 43-47).

Regarding Claim 4, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 2, with the first ground conductor layer (Tsao – Fig. 7, 9).
Tsao et al., does not clearly disclose a plurality of apertures, and the apertures are arranged only in one of the first direction and the second direction.
However, Schmidt et al., teach a multi-layer planar antenna array (Schmidt – Fig. 1, 100) having a plurality of apertures (Schmidt – Fig. 1, 14), and the apertures are arranged in the first direction and in the second direction (See Schmidt – Fig. 1, 14).  Further, in the case of a modified antenna it might be preferable to enhance radiation or isolation characteristics in a particular direction only and therefore have the apertures in the direction that radiation is to be limited. Therefore, Schmidt et al., do teach a plurality of apertures (Schmidt – Fig. 1, 14) that is within the parameters of the claimed invention, and hence has the capacity to teach the apertures are arranged only in one of the first direction and the second direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the plurality of groves as taught by Schmidt et al., in the antenna arrangement of Tsao et al., in order to assure that the microwave energy cannot be radiated into the rest of the antenna or circuit (Schmidt – Col. 1, lines 43-47).


Regarding Claim 7, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 1, further comprising dielectric layers (Tsao – Fig. 7, 11, 13 and 17) located between the radiation conductors (Tsao – Fig. 7, 5 - plurality) and the first ground conductor layer (Tsao – Fig. 7, 9), between the first ground conductor layer (Tsao – Fig. 7, 9) and the strip conductors (Tsao – Fig. 7, 15 - plurality), and between the strip conductors (Tsao – Fig. 7, 15 - plurality) and the second ground conductor layer (Tsao – Fig. 7, 19).

Regarding Claim 8, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 1, further comprising: the radiation conductors (Tsao – Fig. 7, 5), the first ground conductor layer (Tsao – Fig. 7, 9), the strip conductors (Tsao – Fig. 7, 15) and the second ground conductor layer (Tsao – Fig. 7, 19) are located between the ceramic layers.  
Tsao et al., do not does not specifically disclose a plurality of ceramic layers, wherein: the radiation conductors, the first ground conductor layer, the strip conductors and the second ground conductor layer are located between the ceramic layers.  
However, Schmidt et al., teach a multilayer ceramic substrate embodying the feeder striplines and coupling slots (Schmidt – Col. 1, lines 40-45). Hence Schmidt et al., do teach a plurality of ceramic layers, wherein: the radiation conductors, the first ground conductor layer, the strip conductors and the second ground conductor layer are located between the ceramic layers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the multilayer ceramic substrate as taught by Schmidt et al., in the antenna arrangement of Tsao et al., in order to assure that the microwave energy cannot be radiated into the rest of the antenna or circuit (Schmidt – Col. 1, lines 43-47).

Regarding Claim 11, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 1.
Tsao et al., do not disclose, wherein the grooves or at least one aperture of the first ground conductor layer are filled with the same ceramic as a ceramic of the ceramic layers.  
However, Schmidt et al., do teach a multilayer ceramic substrate embodying the feeder striplines and coupling slots (Schmidt – Col. 1, lines 40-45) within the antenna. Therefore, Schmidt et al., do teach a multilayer ceramic within the parameters of the claimed invention, and hence has the capacity to teach wherein the grooves or at least one aperture of the first ground conductor layer (Tsao – Fig. 7, 9) are filled with the same ceramic as a ceramic of the ceramic layers (Schmidt – Col. 1, lines 40-45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the plurality of groves as taught by Schmidt et al., in the antenna arrangement of Tsao et al., in order to assure that the microwave energy cannot be radiated into the rest of the antenna or circuit (Schmidt – Col. 1, lines 43-47).

Regarding Claim 12, Tsao et al., in view of Schmidt et al., teach the quasi-millimeter wave/millimeter wave wireless communication module comprising: the planar array antenna according to claim 1; and an active component (Tsao – Fig. 7, 15) that is electrically connected to the planar array antenna (Tsao – Fig. 7).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al., - US 4,843,400, in view of Schmidt et al., - US 7,038,622, and Manry, JR. et al., - 2014/0152510.

Regarding Claim 9, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 1.
Tsao et al., in view of Schmidt et al., do not disclose a dielectric layer that covers the radiation conductors.
However, Manry, JR. et al., teach (Manry - Fig. 1) an antenna having a dielectric cover (Manry - Fig. 1, 106) which is used to tune the RF performance of structural wideband multifunctional aperture (Manry – [0003]). Hence, Manry, JR. et al., do teach a dielectric layer that covers the radiation conductors.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the antenna covering dielectric as taught by Manry et al., in the antenna arrangement of Tsao et al., in view of Schmidt et al., in order to tune the RF performance of coming out of the antenna (Manry – [0003]).


Claims 5-6 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al., - US 4,843,400, in view of Schmidt et al., - US 7,038,622, and Rojanski et al., - 2015/0084814.

Regarding Claim 5, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 2, with the first ground conductor layer (Tsao – Fig. 7, 9).

However, Rojanski et al., do teach grooves (Rojanski – Fig. 3B, 35) with the specific purpose to reduce the inter-elements coupling occurring through the open air above the radiating elements plane (Rojanski – [0155]). Further it would be obvious that the location, quantity and direction/orientation of the grooves is a function of orientation and quantity of coupling elements where the isolation needs to be created. Therefore, Rojanski et al., do teach grooves (Rojanski – Fig. 3B, 35) that is within the parameters of the claimed invention, and hence has the capacity to teach the grooves4827-8234-3045.1-3 -Docket No.: 743421-000121 (Rojanski – Fig. 3B, 35) arranged in the first direction and in the second direction. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the grooves as taught by Rojanski et al., in the antenna arrangement of Tsao et al., in view of Schmidt et al., in order to create isolation between coupling elements (Rojanski – [0155]).

Regarding Claim 6, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 2, with the first ground conductor layer (Tsao – Fig. 7, 9).
Tsao et al., in view of Schmidt et al., do not specifically disclose a plurality of grooves, and the grooves are arranged only in one of the first direction and the second direction.
However, Rojanski et al., do teach grooves (Rojanski – Fig. 3B, 35) with the specific purpose to reduce the inter-elements coupling occurring through the open air above the radiating elements plane (Rojanski – [0155]). Further it would be obvious that the location, quantity and direction/orientation of the grooves is a function of orientation and quantity of coupling elements where the isolation needs to be created. Therefore, Rojanski et al., do teach grooves (Rojanski – Fig. 3B, 35) that is within the parameters of the claimed invention, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the grooves as taught by Rojanski et al., in the antenna arrangement of Tsao et al., in view of Schmidt et al., in order to create isolation between coupling elements (Rojanski – [0155]).

Regarding Claim 10, Tsao et al., in view of Schmidt et al., teach the planar array antenna according to claim 1,
Tsao et al., in view of Schmidt et al., do not specifically disclose wherein the grooves or at least one aperture of the first ground conductor layer are cavities.  
However, Rojanski et al., do teach grooves (Rojanski – Fig. 3B, 35) with the specific purpose to reduce the inter-elements coupling occurring through the open air above the radiating elements plane (Rojanski – [0155]). Further it would be obvious that the location, quantity and direction/orientation of the grooves is a function of orientation and quantity of coupling elements where the isolation needs to be created. Further, cavities are hollow or air filled with no dielectric. Therefore, Rojanski et al., do teach grooves or cavities (Rojanski – Fig. 3B, 35) that are within the parameters of the claimed invention, and hence has the capacity to teach the grooves4827-8234-3045.1-3 -Docket No.: 743421-000121/cavities (Rojanski – Fig. 3B, 35) or at least one aperture of the first ground conductor layer (Tsao – Fig. 7, 9) are cavities.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the grooves or cavities as taught by Rojanski et al., in the antenna arrangement of Tsao et al., in view of Schmidt et al., in order to create isolation between coupling elements (Rojanski – [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOEL MALDONADO whose telephone number is (571)270-0478.  The examiner can normally be reached on 8:00-5:00 PM, Thu-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        
/NOEL MALDONADO/Examiner, Art Unit 2845